Citation Nr: 0010221	
Decision Date: 04/17/00    Archive Date: 04/28/00

DOCKET NO.  98-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from July 1974 to December 
1975.  He was also a member of the New York Army National 
Guard from February 1983 to February 1989.  During the period 
of National Guard membership he had active duty for training 
from July 9, 1983 to July 23, 1983, from June 23, 1984 to 
July 7, 1984, and from August 24, 1985 to September 7, 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO 
that found that new and material evidence has not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, which had been previously denied by the 
RO in an unappealed rating decision of July 1994.  


REMAND

It does not appear that the RO has obtained any existing 
complete service medical records for the above periods of 
active duty for training.  Copies of partial medical records 
now in the claims folder are illegible because the quality of 
the copies are poor.  Further action is in order here.  

Evidence in the claims folder also reveals that the veteran 
was awarded Social Security disability benefits effective in 
November 1995.  However, the medical records underlying the 
award of these benefits have not been associated with the 
claims folder, as required.  Such evidence should be obtained 
prior to further consideration of the issue now in appellate 
status.  Masors v Derwinski, 2 Vet. App. 181 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992)

In its rating decision of June 1997, the RO found, 
essentially, that the evidence submitted by the veteran 
subsequent to the July 1994 unappealed rating decision which 
denied service connection for a psychiatric disorder was not 
new and material because it was cumulative of evidence of 
record at the time of that earlier rating decision.  
Subsequent to the June 1997 rating action, voluminous copies 
of clinical records have been associated with the claims 
folder that document outpatient treatment and periods of 
hospitalization by the VA for psychiatric symptomatology 
during the period from November 1983 to April 1998.  It does 
not appear that the rating board has considered this evidence 
in its adjudication of the issue currently certified for 
appeal and neither the veteran nor his representative has 
waived RO consideration of this evidence.  In addition, the 
Board notes that in the July 1998 statement of the case 
provided the veteran in regard to the issue currently 
certified for appeal, the RO describes new and material 
evidence as that which raises a reasonable possibility that 
"when viewed in the context of all the evidence, both new 
and old, would change the outcome".  

The Board notes that 38 C.F.R.§ 3.156(a) provides, in 
pertinent part, that in order to reopen a claim for service 
connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Court has held that once 
a denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Secondly, if the Board 
determines that the appellant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the United States Court of Appeals for the Federal 
Circuit has recently held that this judicially created 
standard is inconsistent with the language of 38 C.F.R. 
3.156(a) cited above, and has overruled the extension of the 
Manio analysis that was first articulated by the Court in 
Colvin, supra.  See Hodge v. West; 155 F. 3d. 1356 (1998).  

Inasmuch as the June 1997 rating decision, which found no new 
and material evidence to reopen a claim of service connection 
for a psychiatric disorder, and the July 1998 Statement of 
the Case reflecting that decision relied on the standard 
which was struck down in Hodge, supra, a remand is warranted 
to allow the RO to apply the standards set forth therein.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1. The RO should obtain original service 
medical records, if any, documenting 
treatment during the veteran's periods 
of active duty for training in the New 
York Army National Guard during July 
1983, June and July 1984, and August 
and September 1985.  All such records 
obtained should be associated with the 
claims folder.  

2. The RO should contact the Social 
Security Administration and obtain 
copies of all clinical records 
underlying the award of Social 
Security benefits effective in 
November 1995.  All documentation 
obtained should be associated with the 
claims folder.  

3. Then, the RO should review the record 
and readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
service connection for a psychiatric 
disorder.  The RO is directed to make 
a decision only on consideration of 
the decision in Hodge, supra, and on 
38 C.F.R. § 3.156.  If this benefit is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
regard to this issue and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional evidence and to afford the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


